147 S.E.2d 241 (1966)
266 N.C. 725
W. W. HORTON, A. G. Whitener, Whitener Realty Company, Inc., Woodworkers Supply Company, Inc., et al., on behalf of themselves and all other taxpayers of the City of High Point,
v.
REDEVELOPMENT COMMISSION OF HIGH POINT et al.
No. 685.
Supreme Court of North Carolina.
March 23, 1966.
*242 Harriss H. Jarrell, High Point, for plaintiff appellants.
*243 Knox Walker and Haworth, Riggs, Kuhn & Haworth, High Point, and Jordan, Wright, Henson & Nichols, Greensboro, for defendant appellees.
BOBBITT, Justice.
The decisions of this Court on prior appeals constitute the law of this case in respect of the questions then presented and decided, both in the subsequent proceedings in the trial court and on the present appeal. Collins v. Simms, 257 N.C. 1, 125 S.E.2d 298; Glenn v. City of Raleigh, 248 N.C. 378, 103 S.E.2d 482; Maddox v. Brown, 233 N.C. 519, 64 S.E.2d 864.
Affidavits offered by plaintiffs at the hearing before Judge Gambill relate to questions presented and decided on the former appeals.
On third appeal, this Court held, in substance, that defendants should be restrained unless and until the Redevelopment Plan was modified so as to eliminate therefrom all provisions relating to the Pedestrian Plaza. Judge Gambill, on sufficient documentary evidence, found as a fact the Redevelopment Plan had been so modified. As a result of the elimination of the estimated cost of the Pedestrian Plaza from the estimated total cost of the project, the plan was modified so as to reduce proportionately the amount to be provided by the City of High Point by local grants-in-aid and revenues derived from sources other than taxation or a pledge of its credit.
We are of opinion, and so decide, the italicized portion of the judgment should be stricken and in lieu thereof the following should be substituted, viz.: "Now, therefore, it is ordered, adjudged and decreed that plaintiffs' prayer for injunctive relief in respect of the Redevelopment Plan as modified April 2, 1965, be and is denied, and that this action be and is dismissed." It is ordered that the judgment be and is so modified, and that the judgment as so modified be and is affirmed.
Questions decided on former appeals include the following:
1. A municipality may be enjoined from spending the money derived from taxes and from levying taxes and issuing bonds for an urban redevelopment project unless and until such project is approved by a majority of the qualified voters of such municipality.
2. Plaintiffs sue in their role as general taxpayers of the City of High Point. The one plaintiff who owns property within the redevelopment area asserts no special rights deriving from said ownership.
3. Conflicts in evidence presented questions of fact rather than issues of fact; and the factual findings herein "are not binding on one not now a party." (264 N.C. p. 4, 140 S.E.2d p. 730)
4. Owners of property in the redevelopment area are not precluded from attacking the Redevelopment Plan as modified on grounds relating to their status as property owners rather than as general taxpayers.
The decision that plaintiffs as general taxpayers are not now entitled to enjoin defendants from proceeding in accordance with the Redevelopment Plan as modified on April 2, 1965, does not preclude plaintiffs from instituting another action in the event defendants should act in violation of the decisions of this Court in this case.
Modified and affirmed.
MOORE, J., not sitting.